***********
Defendant Phoenix filed a Motion to Add Party-Defendant, seeking to add Transportation Insurance Company/C.N.A. as an additional party-defendant in this matter, based upon an allegation by Defendant Phoenix that the parties mistakenly stipulated that Defendant Phoenix was the workers' compensation insurance carrier for Defendant Sauer from April 8, 2001 through December 16, 2001 at the hearing before the Deputy Commissioner. During the July 23, 2008 telephone conference, the parties also brought to the attention of the Full Commission the issue of missing transcript testimony from the hearing before the Deputy Commissioner, ostensibly due to some sort of malfunction with the transcription of those proceedings.
Upon review of both the written and the oral arguments of counsel for all parties, the Full Commission hereby ORDERS that this matter be Remanded to Deputy Commissioner Wanda Blanche Taylor for the taking of additional evidence and/or further hearing de novo, if necessary, on the issues raised by Defendant Phoenix's Motion to Add Party-Defendant, as well as to resolve the issues raised by the missing transcript testimony from the May 18, 2007 hearing before Deputy Commissioner Taylor. Deputy Commissioner Taylor shall rule on the Motion to Add Party-Defendant, and shall take additional evidence, or in her discretion, conduct a hearingde novo. Deputy Commissioner Taylor shall gather the evidence, shall order a transcript of the proceedings to be held before her, and shall forward such transcript to the Full Commission for review. Upon receipt of the transcript of the remanded proceedings before Deputy Commissioner *Page 3 
Taylor, the Full Commission shall enter an Order setting forth a schedule for briefing and further oral arguments, if necessary.
This the 5th day of September 2008.
  S/_______________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ DANNY LEE McDONALD COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER *Page 1